Title: To James Madison from James Smith, 18 June 1809
From: Smith, James
To: Madison, James



Dear Sir.
Baltimore Vaccine Institution 18th. June 1809.

Feeling confident, that on any subject of national concern, every Citizen may address your Excellency, with equal Expectations of an attentive regard; I have taken the Liberty, on this occasion, to submit to your consideration A Plan, which I have devised, to preserve & distribute the genuine vaccine Matter; &, which if supported, by any authority adequate to the importance of the Subject, would I flatter myself serve, in no small degree, to check the present progress of the Small Pox among us; and, finally, assist to extirpate it, entirely, from out of our happy Country.
It is a subject of deep regret, which I am sure has not escaped your Sympathy, that so many valuable Lives, as have lately been destroyed by the Small Pox, should still be known, to fall victims to a loathsome disease, which can now be prevented, with so much certainty.
In the City and Liberties of Philadelphia, from the 1st. of January 1808, to the 1st. of January 1809, One hundred and forty one persons are stated, by the board of health, to have died of the Small Pox!! In the District of Columbia, this disease has been, also, for some time past, very generally prevalent; and many persons, I am informed, have died of it, both in Alexandria and George Town! From these places, this Pestilence has been carried, into many parts of the United States, Where the danger from it has been much encreased, by the difficulty experienced, in obtaining a supply of the only remedy capable of opposing it. In many districts in virginia also, a very fatal Species of Small Pox is now epidemic, and it has been introduced & is at this time progressing, in an alarming Manner, through various parts of Maryland. Now unless some effectual check to it can be devised, in due Season; much injury, it is feared, may be yet sustained, before the heat of the present Summer Subsides.
My own circumscribed experience, if no better proof could be offered, has, on several Occasions, evinced; that in a City, as populous as this is, the progress of the Small Pox can be, easily, checked by the Vaccine, at any Season of the year, with a little industry. The difficulty, therefore, it is presumed, would be much less, to accomplish the same object, in an open Country or in any small town. This Evidence, then, should encourage us to beleive, that the very Existence of this Pestilence, within the limits of our Country, may be entirely destroyed; if the Confidence of the people can be preserved, and sufficient attention is paid, to keep up a free, and general distribution of the vaccine Matter among them.
With a small supply of this Matter, & the aid of such directions, as I daily give from this Institution, I have often witnessed, with great Satisfaction, how easy it was for private Gentlemen, who could not, conveniently, get a physician for that purpose, to secure themselves and their families from the Small Pox; without either trouble, expence or danger; and, I have no hesitation to give it as my opinion, that, with proper directions, this important Object can be safely accomplished, by any intelligent Person, with less difficulty, & much greater certainty, than any one could cure a single Case of fever & ague, with the best directions, of the most skilful Physician.
Should not, therefore, a free & enlightened people; with a Government so deeply interested in promoting the common weal as this is; be fully secured in the constant enjoyment of this singular Gift of Providence; on which not only the health, but the Lives of so many Citizens are at Stake?
It is well known, that in populous Cities only, an uninterrupted supply of fresh vaccine Matter can be kept up, with certainty, in any considerable quantity. It was, partly, from this circumstance, that I was induced, to establish an institution, for the preservation of the vaccine Matter, in this City. It has now been in successful operation, ever since the spring of 1802; but being, unfortunately, independent of public patronage, it has never been in my power to distribute the Matter, as generally, as I wished. Medical Gentlemen in Washington, however, have often received fresh Matter from this Institution, when it was wanted for the United States use; and, it would be very easy for me, to bring forward Satisfactory proof, of the many Advantages, which the Citizens, of this and the adjacent States, have derived from it; when this invaluable Article could not have been obtained, from any other convenient Source.
As this Institution is, therefore, so well known; and is at the same time, sufficiently, contiguous to Washington; I am encouraged to make the proposal, in full confidence, that, I will have it in my power, to keep up a constant supply of fresh matter; & that, I can always forward it, to the seat of the general Government, by return of Post, whenever it may be required.
Altho’, my Plan, however, is cheifly intended, to supply good Matter, for the use of the government; yet at the same time, to be more extensively beneficial to the community, it is so enlarged, as to embrace the demands of any Citizen, or transient Resident of the District of Columbia. And, inasmuch as, a constant intercourse is kept up, from this district, to every other part of the Country; this invaluable Remedy may be thus distributed, with facility, to a great Extent—diverging, as it were from the Centre, through the Medium of the post office establishment, into every part of the United States, where it might be most wanted. Similar Institutions may, hereafter perhaps, be established in each of the states respectively, so that no further Expence, than may be necessary to engage the time and services, only, of one Competent individual, will be sufficient, to secure, with the utmost convenience, the whole of the Inhabitants of any one State; at all times, from the Many Calamities, which are yet, so distressingly, occasioned by the Small Pox.

My Plan may be pretty fully comprehended; from the three following Propositions.



I.

The vaccine Institution, which I now conduct in this City, shall be offered for the public Service; and be in future conducted, under the Patronage and Authority of the government of the United States.



II.

I will engage, for a period of fourteen years, that the genuine Vaccine Matter shall be furnished, at all times, from this Institution, to any Surgeon or Surgeons Mate, in the service of the United States; or to any Person, applying for the Same by Post, from the District of Columbia, free of any Expence, postage having been paid. Whenever required, sufficient directions, also, shall accompany each portion of the Matter; so as to put it, in the power of any intelligent person, to use it, with safety, & to conduct the whole process of vaccination, without danger and with every Certainty of Success.



III.

The whole Expence of the Institution to the government shall not exceed four thousand dollars per Annum. A Sum which including all expences of house Rent, printing Stationary &ca. will I conceive enable me to procure sufficient supplies of fresh Matter by devoting my time principally to vaccinate such persons as could not otherwise have the aid of a Physician for that purpose. Ample Security shall be given that the great object of preserving the Matter and every other engagement entered into shall be fully accomplished as long as the Expences of the Institution continue to be paid by the United States.
At the late extra Session of the Legislature of this State, I offered to them a Plan, similar to this, for the benefit of the Citizens of Maryland. It was received, by the house of Delegates, with an almost unanimous Vote of Approbation, greatly, indeed, exceeding my Expectations; and they gave me every encouragement to beleive, that if I would undertake it, at present for a Small Sum, until the object of it could be comprehended by the people; my Plan should be adopted, in its full extent, at another Session: and that I should be fully remunerated for all my trouble and expence. A majority of the senate, however, did not think it expedient, to incur such expences, at this time, as would have been necessary to carry my Plan into effect; and I was unable to undertake it, without their concurrence in the Views of the House of Delegates. I enclose you a copy of all the proceedings of the Legislature of Maryland on this Subject; as well as all the recommendations, which accompanied my Application to them. As these Papers are of consequence to me, I hope you will have the Goodness to return them to me, when convenient; or put them into the hands of our much respected Representative from this City, The Honorable A: McKim Esqr., who will take charge of them for me; & to whom also I have written on the Subject of this Letter.
If this attempt, to be of some service to my Country, should be so fortunate, as to meet with your Approbation; I will hold my self, in readiness; to give every further Explanation of my views, that may be necessary or Satisfactory to you. But, having failed once already, it is not my wish again to offer my Plan to the Public, at this time; unless, I am induced to propose it, with the encouragement of your friendly advice. I have the honor to be with Sentiments of the most sincere Respect your most obedient & humble servant
James Smith


